DISMISS; and Opinion Filed December 7, 2018.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00585-CV

                       GEORGE CHRISTIAN HERNANDEZ, Appellant
                                       V.
                           JOSE ANGEL CUELLAR, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-17647

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Myers
                                  Opinion by Justice Lang-Miers
        Appellant’s brief in this case is overdue. By postcard dated October 18, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                   /Elizabeth Lang-Miers/
180585F.P05                                        ELIZABETH LANG-MIERS
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 GEORGE CHRISTIAN HERNANDEZ,                        On Appeal from the 162nd Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-17-17647.
 No. 05-18-00585-CV         V.                      Opinion delivered by Justice Lang-Miers,
                                                    Justices Fillmore and Myers participating.
 JOSE ANGEL CUELLAR, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Jose Angel Cuellar recover his costs, if any, of this appeal
from appellant George Christian Hernandez.


Judgment entered this 7th day of December, 2018.




                                              –2–